                    IN THE UNTED STATES DISTRICT COURT                                  FILED
            FOR THE MIDDLE DISTRICT OF TENNESSEE AT NASHVILLE                              JUN 11 2021   DB
                                                                                    U.S. DISTRICT COURT
                                                                                  RIDDLE DISTRICT OF TN.
ANDY L. ALLMAN                                )
Petitioner                                    )                                                  10

                                                  Docket No. 3:21-cv-00267
                                                  From the Tennessee Court of Criminal
VS.                                               Appeals No. M2021-00196-CCA-R8-CO
                                                  Sumner County Criminal Court Cases:
                                                  No. 2017-CR-548
SONNY WEATHERFORD,                                No. 2017-CR-875
SHERIFF OF SUMNER                                 No. 2020-CR-133
COUNTY, TN, and
HERBERT H. SLATERY, HI,
TENNESSEE STATE
ATTORNEY GENERAL
Respondents




  MOTION FOR RELEASE PENDING DISPOSITION OF PETITIONER'S PETITION
         FOR WRIT IF HABEAS CORPUS AND IMMEDIATE RELIEF



       Comes now Petitioner and moves this Court for an Order releasing him on his own

recognizance with GPS monitoring and daily reporting to Community Corrections pending

disposition of his Petition for Writ of Habeas Corpus and Immediate Relief. Petitioner began his

challenge to the unconstitutional detention on December 15, 2020. Six months of trial

preparation has now been lost. Instead of submitting a "reply" to Petitioner's filings, Respondent

has engaged in motion practice further prolonging disposition of habeas corpus relief.% Petitioner

has no access to his trial preparation material. (See Amended Petition for Writ of Habeas Corpus

and Immediate Relief paragraphs 117 — 118, exhibit K thereto). During his 15 days of furlough

Petitioner completed GPS monitoring and daily reporting to Jennifer Woodard, District




  Case 3:21-cv-00267 Document 23 Filed 06/11/21 Page 1 of 4 PageID #: 1065
Supervisor-Community Corrections, of Mid Cumberland Human Resource Agency without

incident. (Exhibit 1 attached).


       Pre-trial detention compromises a-person's ability to participate in his or her defense

leading to worse ofitcomes at every phase'of the criminal process. Bandy v. United States, 81 S.        '

Ct. 197, 198 (1960) A subsequent fair trial, or even a series of them, will not revive these lost

opportunities. Turner v. State, 858 F. 2d 201, 208 (6th Cir. 1988) A subsequent fair trial and

conviction does not remedy this deprivation. Rose v. Mitchell, 443 U.S. 545, 560 (1979); State v.

Kraus, 397 N.W. 2d 671, 674 (Iowa 1986); Accord United States ex. rel. Caruso v. Zelinsky,

689 F. 2d 435, 438 (3`d Cir. 1982).


       Wherefore, Petitioner moves this Court for an Order releasing him on his own

recognizance with GPS monitoring and daily reporting to Community Corrections pending final

disposition of his Habeas Relief Petition.




                                                                                                    N


  Case 3:21-cv-00267 Document 23 Filed 06/11/21 Page 2 of 4 PageID #: 1066
                           EXHIBIT 1
                                0                          0
        JI
                                                  1
                                                                  ..     a       0




                          e••
                      rm                  Jennifer Woodard
                                          DISTRICT SUPERVISOR
                                          COMMUNITY CORRECTIONS




                                         T.   (615) 451.0024
                                         F.   (615) 451.4361
                                         E. jennifer.woodardemchra.com
                                         w. mchra.com




                                     0
                                    rni
                          MIDCUMBERLAND,.
                            Human Resource Agency




                 A    `




                                                                             3


Case 3:21-cv-00267 Document 23 Filed 06/11/21 Page 3 of 4 PageID #: 1067
                                                 Respectfully submitted,



                                                Ahdy-L. Allman

                                                117, W. Smith Street                                 ,
                                                Gallatin, TN 37066



                                CERTIFICATE OF SERVICE

    I hereby certify that this Motion for Release has been served via U.S. Mail on the 14th Day of

    June, 2021 addressed to:


    Zachary L Barker, Esq.
    Assistant AttorneyGeneral
    Federal Habeas Corpus Division
    P.O. Box 20207
    Nashville, TN 37202

    Leah May Dennen
    Sumner County Law Department
    355 N. Belvedere Dr.
    Room 303
    Gallatin, TN 37066

    Thomas B. Russell
    Gullett, Sandford, Robinson & Martin, PLLC
    150 Third Ave. S.
    Suite 1700
    Nashville, TN 37201
4



                                              (1:~j
                                                A        . Allman




      Case 3:21-cv-00267 Document 23 Filed 06/11/21 Page 4 of 4 PageID #: 1068
